Citation Nr: 0931108	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  01-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes insipidus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1978 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana, which granted, pertinent to 
this appeal, the Veteran's claims of entitlement to service 
connection for left knee disability and diabetes insipidus.  
Jurisdiction over the case was thereafter transferred to the 
RO in Boise, Idaho.

In February 2005 and March 2007, the Board remanded this 
case.


FINDINGS OF FACT

1.  The Veteran's left knee disability is not manifested by 
more than slight instability; by extension limited to at 
least 5 degrees; or by flexion limited to 60 degrees or less.

2.  The Veteran's diabetes insipidus is not manifested by one 
or more episodes of dehydration during the period under 
appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5260, 5261 (2008).

2.  The criteria for a rating in excess of 20 percent for 
diabetes insipidus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.119, Diagnostic Code 7909.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision that 
stem from claims for service connection.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  

The Veteran was issued multiple notification letters during 
the pendency of this appeal, to include a February 2009 
letter.  The Veteran was informed about the information and 
evidence not of record that is necessary to substantiate his 
claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, this letter provided the 
Veteran notice regarding the evidence and information needed 
to establish disability ratings and effective dates, as 
outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The February 2009 
letter was issued after the Board remands, and therefore, 
after the rating decision on appeal.  However, the Veteran 
has subsequently been issued a March 2009 supplemental 
statement of the case.  This re-adjudication of the claims 
cured the timing defect.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  Neither the Veteran, nor his 
representative, has indicated any prejudice caused by the 
timing error.

The Board notes that additional notice requirements were 
imposed on VA by the United States Court of Appeals for 
Veterans Claims (Court) in Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  That case pertains, however, only to 
increased rating claims.  The disorders at issue originate 
from the rating actions granting service connection and 
assigning the initial rating.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
treatment records and VA examinations that document the 
severity of the disabilities on appeal.  Pursuant to the last 
Board remand, the record now contains a February 2009 
addendum to the May 2006 VA examinations.  The Board finds 
that this examination with addendum is adequate for rating 
purposes and there is no requirement to remand the appeal for 
the obtainment of an additional VA examination.  See 
38 C.F.R. §§ 3.326, 3.327.

The Board, however, is cognizant that the representative has 
requested that the appeal again be remanded in order to 
obtain VA examinations that evaluate the current severity of 
the disabilities, noting that the last examination was over 
three years ago (the February 2009 addendum was completed 
without a new physical examination).  The Board first notes 
that the appeal was first remanded in February 2005, in part, 
to obtain updated VA examinations.  After review of the 
record, the Board also notes that the Veteran has not 
indicated that his symptoms have worsened since the last VA 
examination or indicated new symptoms.  Regarding the 
diabetes insipidus, the Veteran has never indicated that he 
has had an episode of dehydration, but rather that he nears 
the point of dehydration.  Thus, the Board finds that this is 
no duty to provide another VA examination simply due to the 
passage of time.  See Palczewksi v. Nicholson, 21 Vet. App. 
174 (2007).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 





Law and Regulations:  General

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial noncompensable 
disability rating by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Law and Regulations:  Left Knee Disability

A knee disability can be rated/evaluated under various 
diagnostic codes, all located in 38 C.F.R. § 4.71a.  The 
Board will outline the diagnostic codes potentially relevant 
to this appeal.  Diagnostic Code 5256 provides rating 
criteria for ankylosis of the knee.  Diagnostic Code 5257 
provides compensation for disability due to subluxation or 
instability of the knee.  Slight recurrent subluxation or 
lateral instability is rated at 10 percent disabling.  
Moderate subluxation or lateral instability is rated at 20 
percent disabling and severe subluxation or lateral 
instability is rated at 30 percent disabling.  

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 
5261, respectively.  Diagnostic Code 5260 allows for 
assignment of a noncompensable evaluation when there is 
evidence of flexion limited to 60 degrees, assignment of a 10 
percent rating when there is evidence of flexion limited to 
45 degrees, assignment of a 20 percent rating for flexion 
limited to 30 degrees, and assignment of a 30 percent rating 
for flexion limited to 15 degrees.  Diagnostic Code 5261 
provides for assignment of a noncompensable rating for 
extension limited to 5 degrees, assignment of a 10 percent 
rating when there is evidence of extension limited to 10 
degrees, a 20 percent rating for extension limited to 15 
degrees, and higher evaluations for more severely limited 
extension.

Factual Background:  Left Knee Disability

The Veteran contends that the 10 percent rating assigned to 
the left knee disability does not adequately compensate for 
the disability.  In an October 2000 VA examination, the 
examiner described the Veteran's treatment for histiocytosis.  
As part of the treatment the Veteran underwent radiation of 
the knee.  As indicated, the subsequent left knee 
symptomatology was granted service connection.  The Veteran 
reported pain with any walking.  If he ran, the knee felt 
unstable and shaky, and would "give out" with running or 
playing basketball.  The Veteran wore a knee brace for 
stability.  The Veteran denied any loss of range of motion of 
the knee or weakness of the knee.  Physical examination of 
the left knee revealed full range of motion and strength of 
the left knee with no ligamentous instability noted.  Review 
of prior X-rays revealed no definitive findings of 
degenerative/arthritic change.  Relevant diagnosis was 
persistent left knee pain, status-post radiation of the left 
knee.

An August 2003 VA treatment record documents that the Veteran 
had some increase in swelling of the left knee.  In a January 
2005 treatment record, the Veteran complained of increasing 
frequency of leg pains with occasional restlessness.  The 
clinician found that the Veteran had recurrent and chronic 
leg pains, of a questioned etiology.

Pursuant to the February 2005 Board remand, the Veteran 
underwent a VA examination in May 2006.  The examiner 
indicated review of the claims file.  The Veteran complained 
that the knee popped out of the joint with resultant pain, 
stiffness, and swelling.  The Veteran was able to stand for 
15 to 30 minutes and he could walk more than 1/4 of a mile but 
less than 1 mile.  The examiner indicated under medical 
history that there was instability, as well as pain, 
stiffness, weakness, and locking episodes several times a 
year.  

Physical examination revealed a normal gait.  Range of motion 
was found to be to 0 degrees extension and the Veteran had 
120 degrees of flexion.  The examiner also indicated that 
there was crepitus, but found no instability (although as 
noted the Veteran reported having this symptom).  The 
diagnosis was left knee arthralgia.  

The examiner indicated that the disability had no significant 
effects on the Veteran's occupation.  The disability was 
found to have no effect on feeding; a moderate effect on 
shopping, bathing, dressing, toileting, and grooming; a 
severe effect on chores, recreation, and traveling; and the 
disability prevented exercise and sports.

Pursuant to the March 2007 Board remand, the examiner who 
completed the May 2006 VA examination completed an addendum.  
Specifically, she addressed whether it was as least as likely 
as not that there was any additional functional loss due to 
pain or flare-ups of the left knee disability.  She indicated 
she had again reviewed the claims file and medical records.  
She opined that by the Veteran's statements there were no 
flare-ups, no episodes of dislocation, subluxation, effusion, 
or inflammation.  The examiner documented that the Veteran 
had near full range of motion with flexion to 0 degrees and 
flexion to 120 degrees without pain.  The examiner also 
documented that the Veteran had no instability of joint.  
Thus, the examiner found that it was less likely as not that 
there was any additional functional loss at the time of the 
prior examination.

Analysis:  Left Knee Disability

The left knee disability has been rated as 10 percent 
disabling under Diagnostic Code 5257, which is the rating for 
slight recurrent subluxation or lateral instability.  Review 
of the claims file reveals subjective complaints of 
instability and pain, as well as complaints that the knee was 
"shaky" and would give out.  Review of the medical 
evidence, however, to include the May 2006 VA examination and 
February 2009 addendum, does not reveal objective evidence of 
disability warranting a compensable rating under any code.  
There is no diagnosis of arthritis.  There is no clinical 
evidence of instability corroborative of the Veteran's 
statements and there is no evidence of limited motion that 
would result in a compensable rating under Diagnostic Code 
5260 or 5261.  Thus, the Board can find no basis for a rating 
in excess of 10 percent at any time during the appeal.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  After consideration of the evidence of record, to 
include the February 2009 addendum that addressed the issue 
of functional impairment, the Board finds that there is no 
medical evidence to show that pain or flare-ups of pain 
results in additional limitation of flexion or extension of 
the left knee, supported by objective findings, to a degree 
that would support a compensable rating.  Thus, a schedular 
rating in excess of 10 percent is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the Veteran that 
his left knee disability causes marked interference with 
employment or necessitated frequent hospitalization beyond 
that contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

The Board finds that the preponderance of the evidence is 
against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for a rating in 
excess of 10 percent for the left knee disability must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).





Law and Regulations:  Diabetes Insipidus

Diabetes insipidus is rated under Diagnostic Code 7909, 
located in 38 C.F.R. § 4.120.  A 20 percent rating is 
warranted with polyuria with near-continuous thirst.  A 40 
percent rating is warranted for polyuria with near-continuous 
thirst, and one or more episodes of dehydration in the past 
year not requiring parenteral hydration.  A 60 percent rating 
is assigned for disability manifested by polyuria with near-
continuous thirst, and one or two documented episodes of 
dehydration requiring parenteral hydration in the past year.  
A 100 percent rating is assigned for polyuria with near-
continuous thirst, and more than two documented episodes of 
dehydration requiring parental hydration in the past year.  


Factual Background:  Diabetes Insipidus

The Veteran has written that diabetes insipidus causes him to 
have to be near a bathroom and that his medication for 
treatment of the disability has doubled.  In the October 2000 
VA examination, the examiner documented that the diabetes 
insipidus was a result of pituitary radiation treatment for 
the histiocytosis.  The examiner did not further describe any 
symptoms directly attributable to the diabetes insipidus.

Pursuant to the February 2005 Board remand, the Veteran 
underwent a VA examination in May 2006.  The examiner 
indicated review of the claims file.  The examiner documented 
that the Veteran received medication for the diabetes 
insipidus.  The examiner documented that the Veteran 
complained of constant excessive thirst and dry mouth, 
indicating that he must drink constantly and chew gum or use 
mouth drops to prevent dehydration.  The examiner documented 
that this caused the Veteran trouble as he worked with the 
public in his job as an apartment manager.  The examiner 
explained that the frequent trips to the bathroom for 
urination and need to always drink fluids caused social 
problems with the public and concentration problems as he 
continually must stop work and thought processes and resume 
them later.

On physical examination, the examination reported that the 
Veteran appeared to be well hydrated with normal skin turgor, 
and with the eyes/mucus membranes moist and pink.  There were 
no episodes of hospitalization that year due to dehydration 
or need for parenteral fluid administration.  The examiner 
reiterated, however, that the Veteran reported near constant 
thirst.  The examiner also reiterated that the frequent 
urination and dry mouth interrupted work.  The disability, 
listed as the underlying histiocytosis, was found to have a 
mild effect on bathing, dressing, and shopping; a moderate 
effect on chores, recreation, feeding, toileting, and 
grooming; and a severe effect on the ability exercise, 
traveling, and the ability to do sports.

The examiner who completed the May 2006 VA examination 
completed a February 2009 addendum.  She documented review of 
the claims file and medical records.  As directed by the 
Board she addressed the question of the severity of the 
disability, and specifically addressed the significance of an 
insulin tolerance test and MRI of the pituitary gland.  She 
documented findings from medical records.  She noted that the 
findings of the insulin tolerance test and MRI were negative 
and therefore there was no evidence of worsening of the 
diabetes.  The examiner also documented that there was no 
subjective or objective evidence of dehydration found in the 
medical records reviewed, nor was there diagnosis of 
dehydration found in the problem lists.

Analysis:  Diabetes Insipidus

The Veteran is currently in receipt of a 20 percent rating 
for diabetes insipidus.  Higher ratings require evidence of 
dehydration.  The record lacks evidence of this symptom.  The 
Veteran has contended that preventing dehydration requires 
great effort on his part, but he has not indicated that he 
has ever had or required treatment for dehydration during the 
pendency of the appeal.  Without evidence of dehydration, a 
higher schedular rating is not warranted.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The medical evidence indicates that the 
disability causes the Veteran to have to frequently drink 
water and urinate, but the evidence does not indicate that 
the disability has marked impact on his employment.  The 
Veteran has not indicated that any adverse action had 
resulted or that he has lost time from work due to this 
disability.  The rating assigned to the disability recognizes 
that the disability causes industrial impairment.  There has 
been no showing by the Veteran that his diabetes insipidus 
causes marked interference with employment or necessitated 
frequent hospitalization beyond that contemplated by the 
rating schedule.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the preponderance of the evidence is 
against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for a rating in 
excess of 20 percent for diabetes insipidus must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Fenderson considerations

The Board has carefully reviewed the record to determine if a 
higher evaluation could be awarded either for the left knee 
disability or diabetes during any discrete period since the 
recognized date of service connection for both disorders.  
The Board finds that the evidence has consistently showed 
that the Veteran is not entitled to higher ratings at any 
point.  See Fenderson, supra.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left knee disability is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes insipidus is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


